Citation Nr: 0116505	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  00-10 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than February 1, 
1999 for the award of Dependency and Indemnity Compensation 
(DIC) based on entitlement under the provisions of 
38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant and D.G.


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision by which the 
RO granted entitlement to DIC based on 38 U.S.C.A. § 1151.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Service connection for the cause of the veteran's death 
was denied in a Board decision dated in March 1998.  

3.  The appellant reopened her claim for DIC on February 1, 
1999.   

4.  Entitlement to DIC based on 38 U.S.C.A. § 1151 was 
granted in a February 2000 rating decision, effective 
February 1, 1999.  



CONCLUSION OF LAW

The criteria for an effective date earlier than February 1, 
1999 for the award of DIC based on entitlement under 
38 U.S.C.A. § 1151 have not been satisfied.  38 U.S.C.A. 
§§ 5110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.4, 3.5, 
3.157, 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted as Public Law No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board concludes, however, for reasons summarized below, 
that the law, and not the evidence, is dispositive of the 
appellant's claim for an earlier effective date for the award 
of service connection.  Therefore, the Board will proceed on 
the merits because of the absence of legal merit or the lack 
of entitlement under the law. See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

Service connection for the cause of the veteran's death was 
denied by the Board in a March 1998 decision.  At that time, 
the Board reached the following findings of fact:

1.  The veteran died on March [redacted], 1996.  
The cause of death was AIDS.  

2.  During the veteran's lifetime, 
service connection was established for 
post-traumatic stress disorder, evaluated 
as 100 percent disabling.  

3.  AIDS was not identified during the 
veteran's service.  

On these bases, the Board reached the following conclusion of 
law:

The claim for service connection for the 
cause of death is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  

On February 1, 1999, the RO received a letter from the 
appellant's attorney.  The body of the letter stated only, 
"Please schedule for a personal hearing on the DIC claim 
(reopen) at your earliest available date.  Enclosed in VA 
Form 22a."  

As noted above, entitlement to DIC was granted by the RO in a 
February 2000 rating decision.  This grant was based on the 
finding that the veteran died of AIDS due to or as a 
consequence of tainted blood received in transfusions 
received at VA medical facility in 1985 in connection with 
bowel surgery .  Thus, entitlement was established based on 
the provisions of 38 U.S.C.A. § 1151.  The RO used the date 
of receipt of the letter from the appellant's attorney as the 
date of the claim.

Except as otherwise provided, the effective date of an 
evaluation and award of DIC based on an original claim or a 
claim reopened after final disallowance will be the date of 
the receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400.  Specifically, with 
respect to DIC due to death due to hospitalization, the 
effective date of the award is the first day of month in 
which the veteran's death occurred if a claim is received 
within 1 year following the date of death; otherwise, date of 
receipt of claim.  38 C.F.R. § 3.400(i)(2).  The date of the 
veteran's death is more than one year before the date of the 
appellant's claim.  Therefore, the date of the claim is 
dispositive in this case.  

As noted above, the appellant through her representative 
filed a reopened claim on February 1, 1999, after the Board's 
denial of service connection for the cause of the veteran's 
death in its March 1998 decision.  Its is important to note 
that there is nothing from the record that would indicate 
that the appellant was claiming entitlement based on 
38 U.S.C.A. § 1151 prior to the February 1, 1999 letter.  In 
other words, there was no specific allegation that the cause 
of the veteran's death -- AIDS -- was related to VA 
treatment, although allegations referable to AIDS due to 
transfusions were recorded.  Thus, no claim for DIC based on 
death due the VA treatment was submitted until February 1, 
1999.  

The appellant and her representative have argued that an 
earlier effective date is required under 38 C.F.R. § 3.157.  
This provision, by its terms, does not apply to cases 
involving DIC.  Section  3.157 refers to the effective date 
of "pension or compensation benefits".  

By definition under 38 C.F.R. § 3.4, "compensation" is a 
term that means a monthly payment made by VA to a veteran 
because of service-connected disability or to a surviving 
spouse, child or parent of a veteran because of the service-
connected death of the veteran occurring before January 1, 
1957, or under the circumstances outlined in paragraph (c)(2) 
of section 3.4.  Paragraph (c)(2) concerns deaths of certain 
veterans on or after May 1, 1957, and before January 1, 1972.  
As the veteran in this case died in 1996, this section 
clearly does not apply to this case. 

DIC is defined as a monthly payment by VA to a surviving 
spouse, child or parent because of a service-connected death 
occurring after December 31, 1956 or pursuant to election for 
a surviving spouse, child or parent in the case of such death 
occurring before January 1, 1957.  38 C.F.R. § 3.5(a). 

As such, DIC is not "compensation" or "pension".  Hence, 
38 C.F.R. § 3.157 does not apply to claims for DIC.  I 
conclude from the plain meaning of the regulations cited 
above that 38 C.F.R. § 3.157 does not provide a basis for an 
informal claim for DIC.  Consequently, the claim for an 
effective date earlier than February 1, 1999 for DIC has no 
legal merit or entitlement under the law.  Sabonis, supra.  


ORDER

Entitlement to an earlier effective date for the award of DIC 
based on entitlement under 38 U.S.C.A. § 1151 is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

